Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-18, and 20-21 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Rose (Reg. No. 63,214) on November 19, 2021.

The application has been amended as follows: 
Claim 1: A method for providing cross-application adaptive services, comprising:
receiving, by a computing system from a first client device, an identification of a first user access requirement by determining an identity of the user and retrieving, from an identity storage device, an identification of the first user access requirement corresponding to the identity of the user;
retrieving, by the computing system from a requirement-adaptive service database, a system configuration corresponding to the user access requirement;
determining, by the computing system, the first client device lacks permission to set a system configuration on the first client device;
responsive to the determination, retrieving, by the computing system, the system configuration from a third client device associated with the user;

providing, by the computing system, a command to the first client device to initiate execution of the browser to render the configured hosted application.
Claim 3: (Canceled)
Claim 4: (Canceled)
Claim 5: The method of claim [[4]] 1, wherein the first client device has a second system configuration incompatible with the user access requirement.
Claim 11: A system for providing cross-application adaptive services, comprising:
a computing system comprising a memory device storing a requirement-adaptive service database, a network interface in communication with a first client device, and a processor configured to:
receive, via the network interface from the first client device, an identification of [[an]] a user access requirement corresponding to an identity of a user;
retrieve, from the requirement-adaptive service database, a system configuration corresponding to the user access requirement;
determine the user lacks permission to set a system configuration on the first client device;
responsive to the determination, retrieve the system configuration from a third client device associated with the user;
configure a browser of the first client device to render a hosted application according to the retrieved system configuration, the browser to prevent access to the hosted application by other applications or an operating system of the first client device; and

Claim 14: (Canceled)
Claim 15: The system of claim [[14]] 11, wherein the first client device has a second system configuration incompatible with the user access requirement.
Claim 21: (Canceled)
Claim 22: A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a computing device, cause the one or more processors to:
receive, from a first client device, an identification of a user access requirement corresponding to an identity of a user;
retrieve, from a requirement-adaptive service database, a system configuration corresponding to the user access requirement;
determine the user lacks permission to set a system configuration on the first client device;
responsive to the determination, retrieve the system configuration from a third client device associated with the user;
configure a browser of the first client device to render a hosted application according to the retrieved system configuration, the browser to prevent access to the hosted application by other applications or an operating system of the first client device; and
provide a command to the first client device to initiate execution of the browser to render the configured hosted application.
Claim 23: A method, comprising:
receiving, by a computing system from a first client device, an identification of a first user access requirement corresponding to an identity of a user;

determining, by the computing system, the first client device lacks the system configuration corresponding to the user access requirement;
responsive to the determination, retrieving, by the computing system, the system configuration from a second client device associated with the user that has the system configuration;
configuring, by the computing system, a browser of the first client device to render a hosted application according to the retrieved system configuration, the browser to prevent access to the hosted application by other applications or an operating system of the first client device; and
providing, by the computing system, a command to the first client device to initiate execution of the browser to render the configured hosted application.
Claim 24: The method of claim 23, wherein receiving the identification of the user access requirement further comprises:
establishing a connection, by the computing system, with a second client device associated with the user; and
retrieving, by the computing system from the second client device associated with the user, an adaptive configuration set by the user corresponding to the user access requirement.
Claim 25: The method of claim 23, wherein receiving the identification of the user access requirement further comprises determining an identity of the user and retrieving, from an identity storage device, an identification of the user access requirement corresponding to the identity of the user.
Claim 26: The method of claim 23, wherein the first client device has a second system configuration incompatible with the user access requirement.
Claim 27: The method of claim 23, wherein the application of the first client device is a remote desktop application.
Claim 28: The method of claim 27, wherein configuring the hosted application further comprises configuring an operating system of a remote desktop according to the retrieved system configuration.
Claim 29: The method of claim 23, wherein the application of the first client device is a web browser and the hosted application comprises a web application executed by an application server.
Claim 30: The method of claim 23, further comprising:
receiving, by the computing system from the first client device, a request to access a second hosted application;
configuring, by the computing system, the second hosted application according to the retrieved system configuration; and
providing, by the computing system to the first client device for rendering by the application of the first client device, the configured second hosted application;
wherein the hosted application and second hosted application are different types of applications.
Claim 31: A system, comprising:
a computing system comprising a memory device storing a database, a network interface in communication with a first client device, and a processor configured to:
receive, via the network interface from the first client device, an identification of a user access requirement corresponding to an identity of a user;
retrieve, from the requirement-adaptive service database, a system configuration corresponding to the user access requirement;
determine the first client device lacks the system configuration corresponding to the user access requirement;

configure a browser of the first client device to render a hosted application according to the retrieved system configuration, the browser to prevent access to the hosted application by other applications or an operating system of the first client device; and
provide, via the network interface, a command to the first client device to initiate execution of the browser to render the configured hosted application.
Claim 32: The system of claim 31, wherein the processor is further configured to:
establish a connection, via the network interface, with a second client device associated with the user; and
retrieve, from the second client device associated with the user, an adaptive configuration set by the user corresponding to the user access requirement.
Claim 33: The system of claim 31, wherein the processor is further configured to determine an identity of the user and retrieve, from an identity storage device, an identification of the user access requirement corresponding to the identity of the user.
Claim 34: The system of claim 31, wherein the first client device has a second system configuration incompatible with the user access requirement.
Claim 35: The system of claim 31, wherein the application of the first client device is a remote desktop application.
Claim 36: The system of claim 35, wherein the processor is further configured to configure an operating system of a remote desktop according to the retrieved system configuration.
Claim 37: The system of claim 31, wherein the application of the first client device is a web browser and the hosted application comprises a web application executed by an application server.
Claim 38: The system of claim 31, wherein the processor is further configured to:

configure the second hosted application according to the retrieved system configuration; and
provide, via the network interface to the first client device for rendering by the application of the first client device, the configured second hosted application;
wherein the hosted application and second hosted application are different types of applications.
Claim 39: A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a computing device, cause the one or more processors to:
receive, from a first client device, an identification of a user access requirement corresponding to an identity of a user;
retrieve, from a requirement-adaptive service database, a system configuration corresponding to the user access requirement;
determine the first client device lacks the system configuration corresponding to the user access requirement;
responsive to the determination, retrieve the system configuration from a second client device associated with the user that has the system configuration;
configure a browser of the first client device to render a hosted application according to the retrieved system configuration, the browser to prevent access to the hosted application by other applications or an operating system of the first client device; and
provide a command to the first client device to initiate execution of the browser to render the configured hosted application.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONGJIA PAN/               Primary Examiner, Art Unit 2145